Case 0:18-cv-61984-RKA Document 147 Entered on FLSD Docket 10/07/2019 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 0:18-CV-61984-ALTMAN/Hunt


   POLLY BASSETT,

          Plaintiff,

   v.

   WAL-MART STORES EAST, L.P.,

          Defendant.


                                 PLAINTIFF POLLY BASSETT’S
                                       WITNESS LIST

         COMES NOW the Plaintiff, POLLY BASSETT, by and through undersigned counsel, and

  pursuant to Fed. R. Civ. P. 26(a)(3), hereby files her Witness List:

   No.   Name and Address of          ADDRESS                        Description of Witness
         witness POLLY
         BASSETT expects to
         present and call.
   1.    Plaintiff, POLLY             C/O Tucker Law                 Plaintiff to testify regarding liability,
         BASSETT                      200 SE 6th Street, Suite 405   causation, and damages.
                                      Fort Lauderdale, FL 33301
   2.    Marie Ladeira                Hamilton, Miller &             Employee of WAL-MART STORES
                                      Birthisel150 Southeast 2nd     EAST, L.P.; anticipated to testify
                                      Avenue, Miami, FL 33131        regarding liability and all issues
                                                                     regarding CCTV and other videos and
                                                                     video preservation and destruction.
   3.    Albert Scarlette             Hamilton, Miller &             Employee of WAL-MART STORES
                                      Birthisel150 Southeast 2nd     EAST, L.P.; anticipated to testify
                                      Avenue, Miami, FL 33131        regarding liability
   4.    Kenneth Williams             Hamilton, Miller &             Employee of WAL-MART STORES
                                      Birthisel150 Southeast 2nd     EAST, L.P.; anticipated to testify
                                      Avenue, Miami, FL 33131        regarding liability
   5.    Myriam Limage                Hamilton, Miller &             Employee of WAL-MART STORES
                                      Birthisel150 Southeast 2nd     EAST, L.P.; anticipated to testify
                                      Avenue, Miami, FL 33131        regarding liability
   6.    Gracie Maldanado             Hamilton, Miller &             Employee of WAL-MART STORES
                                      Birthisel150 Southeast 2nd     EAST, L.P.; anticipated to testify
                                      Avenue, Miami, FL 33131        regarding liability

                                              Page 1 of 4
Case 0:18-cv-61984-RKA Document 147 Entered on FLSD Docket 10/07/2019 Page 2 of 4



   7.    Kirkon Bailey              Hamilton, Miller &           Employee of WAL-MART STORES
                                    Birthisel150 Southeast 2nd   EAST, L.P.; anticipated to testify
                                    Avenue, Miami, FL 33131      regarding liability
   8.    Shezelle Wright            8503 NW 35TH Ct. Apt. 4      Plaintiff’s daughter; anticipated to
                                    Coral Springs, FL 33063      testify regarding Plaintiff’s physical
                                                                 condition (before and after fall) and
                                                                 damages
   9.    Amanda Wright              3736 N. University Drive     Plaintiff’s daughter; anticipated to
                                    Coral Springs, FL 33065      testify regarding Plaintiff’s physical
                                                                 condition (before and after fall) and
                                                                 damages
   10.   Dr. Andrew S. Ellowitz,    4101 NW 4th Street           Plaintiff’s treating surgeon, hybrid
         M.D.                       Suite 305                    expert, and retained expert; anticipated
                                    Plantation, FL 33317         to testify as it relates to the Plaintiff
                                                                 regarding diagnosis, treatment,
                                                                 causation of injury, prognosis,
                                                                 symptoms, impairment, necessity and
                                                                 reasonableness of past and future
                                                                 medical care, medical bills, and
                                                                 economic damages (past and future)
   11.   Dr. Barry Goldsmith,       1440 North State Road 7      Plaintiff’s treating physician and
         Chiropractic Physicians    Margate, LF 33063            hybrid expert; anticipated to testify as
                                                                 it relates to the Plaintiff regarding
                                                                 diagnosis, treatment, causation of
                                                                 injury, prognosis, symptoms,
                                                                 impairment, necessity and
                                                                 reasonableness of past and future
                                                                 medical care, medical bills, and
                                                                 economic damages (past and future)
   12.   Corporate Representative   American In-Home             Anticipated to testify regarding
                                    Care, LLC.                   damages.
                                    2605 West Atlantic
                                    Avenue, Ste. 101-103B
                                    Delray Beach, FL
                                    33445

                                    And

                                    JN Nursing Registry,
                                    Inc.
                                    160 Congress Park
                                    Drive, Suite 204
                                    Delray Beach, FL
                                    33445

                                    And
                                    Whitsyms Nursing
                                    Registry


                                            Page 2 of 4
Case 0:18-cv-61984-RKA Document 147 Entered on FLSD Docket 10/07/2019 Page 3 of 4



                                 2605 W Atlantic Ave,
                                 Suite 101-103B
                                 Delray Beach, FL
                                 33445
   13.   Shauna Skeene-Douglas   2605 W Atlantic Ave,         Anticipated to testify regarding
                                 Suite 101-103B               damages and lost wages, past and
                                 Delray Beach, FL             future.
                                 33445
   14.   Tristan Robinson        2605 W Atlantic Ave,         Anticipated to testify regarding
                                 Suite 101-103B               damages and lost wages, past and
                                 Delray Beach, FL             future.
                                 33445
   15.   Karen Cooke             2605 W Atlantic Ave,         Anticipated to testify regarding
                                 Suite 101-103B               damages and lost wages, past and
                                 Delray Beach, FL             future.
                                 33445
   16.   Carol Cobb              2605 W Atlantic Ave,         Anticipated to testify regarding
                                 Suite D202                   damages and lost wages, past and
                                 Delray Beach, FL             future.
                                 33445
   17.   Virgil Dixon            Hamilton, Miller &           Employee of WAL-MART STORES
                                 Birthisel150 Southeast 2nd   EAST, L.P.; anticipated to testify
                                 Avenue, Miami, FL 33131      regarding liability and all issues
                                                              regarding CCTV and other videos and
                                                              video preservation and destruction.




                                  Signature on Next Page




                                         Page 3 of 4
Case 0:18-cv-61984-RKA Document 147 Entered on FLSD Docket 10/07/2019 Page 4 of 4



         The Plaintiff, POLLY BASSETT reserves the right to supplement and/or amend this

  Witness List before trial and as information becomes known.

                                                          Respectfully submitted,
  Dated: October 7, 2019
                                                          By: s/Matthew Sean Tucker
                                                          Matthew Sean Tucker
                                                          Florida Bar No. 90047
                                                          Tucker Law®
                                                          200 SE 6TH Street, Suite 405
                                                          Fort Lauderdale, FL 33301
                                                          Telephone: (954) 204-0444
                                                          Facsimile: (954) 358-4946
                                                          Matt@TuckerUp.com
                                                          Attorney for Plaintiff(s)

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 7, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all counsel

  of record and interested parties through this system.

                                                          By: s/Matthew Sean Tucker

  Service List:
  Annalisa Gutierrez, Esq.
  Gilda M. Chavez, Esq.
  Jerry D. Hamilton, Esq.
  Hamilton, Miller & Birthisel, LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, FL 33131
  agutierrez@hamiltonmillerlaw.com
  gchavez@hamiltonmillerlaw.com
  jhamilton@hamiltonmillerlaw.com




                                             Page 4 of 4
